 Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4103 Page 1 of 9




     JOSEPH H. HUNT                           ADAM L. BRAVERMAN
 1
     Assistant Attorney General               United States Attorney
 2   SCOTT G. STEWART                         SAMUEL W. BETTWY
     Deputy Assistant Attorney General        Assistant U.S. Attorney
 3
     WILLIAM C. PEACHEY                       California Bar No. 94918
 4   Director                                 Office of the U.S. Attorney
 5   Office of Immigration Litigation         880 Front Street, Room 6293
     WILLIAM C. SILVIS                        San Diego, CA 92101-8893
 6   Assistant Director                       619-546-7125
 7   Office of Immigration Litigation         619-546-7751 (fax)
     SARAH B. FABIAN
 8   Senior Litigation Counsel                Attorneys for Federal Respondents-
 9   NICOLE MURLEY                            Defendants
     Trial Attorney
10   Office of Immigration Litigation
11   U.S. Department of Justice
     Box 868, Ben Franklin Station
12   Washington, DC 20442
13   Telephone: (202) 532-4824
     Fax: (202) 616-8962
14
15
16
17
18
19
                               UNITED STATES DISTRICT COURT
20                           SOUTHERN DISTRICT OF CALIFORNIA
21
          MS. L, et al.,                           Case No. 18cv428 DMS MDD
22                  Petitioners-Plaintiffs,
23
           vs.                                     DEFENDANTS’ STATUS
24                                                 REPORT
25        U.S. IMMIGRATION AND
          CUSTOMS ENFORCEMENT, et
26        al.,
27                Respondents-Defendants.

28
  Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4104 Page 2 of 9




 1
          The Court ordered the parties to file a joint status report on October 15, 2018,
 2
 3 in anticipation of the status conference set for October 16, 2018 at 1:00pm PST.
 4
     Having received no information from Plaintiffs for submission with the joint report,
 5
 6 and no response to their inquiry as to when Plaintiffs’ information would be
 7 received, Defendants submit this status report on behalf of Defendants alone in order
 8
     to comply with the Court’s instruction.
 9
10 I.      DEFENDANTS’ POSITIONS

11      A. Update on Reunifications
12
           Defendants have appropriately discharged an additional 67 children since the
13
14 last Joint Status Report, for a total of 2,363 children.
15         Looking ahead, there are 66 children proceeding towards reunification or
16
     another appropriate discharge. Specifically, there are:
17
18         • 16 children in ORR care with a parent who is in the United States and
19            presently in the class. Of the 16 children, 1 cannot be reunified at this time
20
              because their parent is in other federal, state, or local custody (e.g., state
21
22            criminal detention). Two are under review for red flags for safety and
23            wellbeing. Defendants are working to appropriately discharge the
24
              remaining 13 of 16 children, and to identify any possible barriers to their
25
26
27
28

                                               1                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4105 Page 3 of 9



           discharge, meeting and conferring with Plaintiffs where appropriate for
 1
 2         resolution. See Table 1: Reunification Update.
 3
        • 18 children in ORR care who have parents presently departed from the
 4
 5         United States, who have cleared Processes 1 through 3 of the Court-

 6         approved reunification plan, and who are proceeding towards reunification
 7
           with their parents in their home country. See Table 2: Reunification of
 8
 9         Removed Class Members.

10            o Of these 18 children, 7 children have voluntary departure orders.
11
                 The government is actively arranging travel to their home countries.
12
13               Another 5 of the 18 children have immigration proceedings that

14               have been dismissed or canceled by the government. The
15
                 government is actively arranging travel to their home countries as
16
17               well. See id.
18      • 32 children in ORR care who have parents presently departed from the
19
           United States, and for whom the ACLU has not yet provided notice of
20
21         parental intent regarding reunification (or declination of reunification). As
22         described below, Defendants are supporting the efforts of the ACLU to
23
           obtain statements of intent from those parents. Once Defendants receive
24
25         the notices from the ACLU, Defendants will either reunify the children or
26         move them into the TVPRA sponsorship process, consistent with the intent
27
28

                                           2                              18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4106 Page 4 of 9



             of the parent. For 12 of the 32 children, the ACLU has been in contact
 1
 2           with their parents for more than 28 days without providing Defendants
 3
             with notice of parental intent. See Table 2: Reunification of Removed
 4
 5           Class Members.

 6        The current reunification status for children ages 0 through 17 is further
 7
     summarized in Table 1 below. The data in Table 1 reflects approximate numbers
 8
 9 maintained by ORR at least as of October 9, 2018. These numbers are dynamic and
10 continue to change as more reunifications or discharges occur.
11
12                            Table 1: Reunification Update
13                                                                     Phase 2
                          Description                        Phase 1
14                                                           (Under 5) (5 and
                                                                       above)
                                                                                    Total

15    Total number of possible children of potential class 103         2,551        2,654
      members originally identified
16                                    Discharged Children
17    Total children discharged from ORR care:               89        2,274        2,363
18
         • Children discharged by being reunified with 76         1,994             2,070
19         separated parent
20       • Children discharged under other appropriate
           circumstances (these include discharges to
21         other sponsors [such as situations where the 13        280               293
22         child’s separated parent is not eligible for
           reunification] or children that turned 18)
23                          Children in ORR Care, Parent in Class
24    Children in care where the parent is not eligible for
      reunification or is not available for discharge at this 1        65           66
25    time:
26    • Parent presently outside the U.S.                    0         50           50
27    • Parent presently inside the U.S.                     1         15           16
28

                                              3                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4107 Page 5 of 9




 1          o Parent in other federal, state, or local 0          1                   1
              custody
 2          o Parent red flag case review ongoing –    0          2                   2
 3            safety and well being
                         Children in ORR Care, Parent out of Class
 4
      Children in care where further review shows they
 5    were not separated from parents by DHS                5            41           46
 6    Children in care where a final determination has
      been made they cannot be reunified because the        6            20           26
 7    parent is unfit or presents a danger to the child
 8    Children in care with parent presently departed
      from the United States whose intent not to reunify    2            123          125
 9    has been confirmed by the ACLU

10    Children in care with parent in the United States                  27           27
      who has indicated an intent not to reunify            0
11
12     B. Update on Removed Class Members
13
          The current reunification status of removed class members is set forth in Table
14
15 2 below.     The data presented in this Table 2 reflects approximate numbers

16 maintained by ORR as of at least October 9, 2018. These numbers are dynamic and
17
   continue to change as the reunification process moves forward.
18
19
20
21
                  Table 2: Reunification of Removed Class Members
22
23   REUNIFICATION REPORTING METRIC                              NO. REPORTING
     PROCESS                                                         PARTY
24   STARTING      Children in ORR care with
     POPULATION    parents presently departed from               175    Def’s.
25                 the U.S.
26
     PROCESS 1:         Children with no “red flags” for
     Identify & Resolve safety or parentage                      175    Def’s.
27
28

                                             4                                18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4108 Page 6 of 9



     Safety/Parentage
 1   Concerns
 2   PROCESS 2:           Children with parent contact        175   Def’s.
 3   Establish Contact    information identified
     with Parents in
     Country of Origin    Children with no contact issues
 4                        identified by plaintiff or          175   Def’s. & Pl.’s
                          defendant
 5
                          Children with parent contact
 6                        information provided to ACLU        175   Def’s.
                          by Government
 7
     PROCESS 3:           Children for whom ACLU has
 8   Determine            communicated parental intent for 143      Pl’s.
     Parental Intention   minor:
 9   for Minor
                             • Children whose parents         125   Pl’s.
10                             waived reunification
11                            • Children whose parents
12                               chose reunification in       18    Pl’s.
                                 country of origin
13
                          Children for whom ACLU has
14                        not yet communicated parental       32    Pl’s.
                          intent for minor:
15                            • Children with voluntary
16                               departure orders awaiting    1     Def’s.
                                 execution
17                            • Children with parental
18                               intent to waive              12    Def’s.
                                 reunification documented
19                               by ORR
20                            • Children whose parents
                                 ACLU has been in contact     12    Pl’s.
21
                                 with for 28 or more days
22                               without intent determined
23   PROCESS 4:
     Resolve             Total children cleared Processes
24   Immigration         1-3 with confirmed intent for        18    Pl’s.
     Status of Minors to reunification in country of origin
25   Allow
     Reunification          • Children in ORR care with
26                              orders of voluntary           7     Def’s.
27                              departure

28

                                           5                            18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4109 Page 7 of 9




 1                             • Children in ORR care w/o
                                 orders of voluntary          11     Def’s.
 2                               departure
 3                             • Children in ORR care
                                 whose immigration cases      5      Def’s.
 4                               were dismissed
 5
 6      C. Locating Removed Parents
 7
           ORR continues to support the ACLU’s efforts to obtain parental intent by
 8
 9 brokering three-way calls with parents, the case manager, and the ACLU.
10      D. Update Regarding Government’s Implementation of Agreement
11
           Defendants address implementation of the settlement agreement in their
12
13 response to Plaintiffs’ emergency motion seeking implementation of the settlement
14 agreement. In short, Defendants have been implementing the agreement to the extent
15
     appropriate, and Defendants stand ready to work with Plaintiffs to implement the
16
17 agreement further. Defendants have significant concerns—legal, practical, and
18 equitable—with the complete and immediate implementation that Plaintiffs have
19
     demanded. The settlement agreement has not yet surmounted the procedural hurdles
20
21 erected by Federal Rule of Civil Procedure 23 and the Constitution, and Defendants
22 are concerned with Plaintiffs’ counsel’s unyielding demand that class members
23
   receive all benefits of the agreement with no assurance that the government will
24
25 obtain the central benefits for which it bargained. Nonetheless, as stated in
26
27
28

                                            6                            18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4110 Page 8 of 9



     the government’s response, the government stands ready to work with Plaintiffs’
 1
 2 counsel to find a solution.
 3
        E. Update Regarding Travel Arrangements
 4
 5         Defendants continue to coordinate with the ACLU steering committee

 6 regarding travel information for children being reunified with their parents abroad.
 7
     ICE and HHS are coordinating with DOJ to provide the steering committee with the
 8
 9 most up to date information available in a timely manner. This last Friday, and again
10 today, ICE has provided information about voluntary departures currently
11
     scheduled. In accordance with the Court’s and Plaintiffs’ request, Defendants will
12
13 continue to work to provide timely travel information and invite Plaintiffs’ counsel
14 to confer with them about any concerns.
15
        F. Information Sharing and Reporting on Removed Parents
16
17         The parties continue to work collaboratively on the sharing of data requested

18 by Plaintiffs. Defendants have responded to all of Plaintiffs most recent requests for
19
   information to the extent that they are able at this time.
20
21
22
23
24
25
26
27
28

                                              7                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 279 Filed 10/15/18 PageID.4111 Page 9 of 9




 1 DATED: October 15, 2018           Respectfully submitted,
 2
                                     JOSEPH H. HUNT
 3                                   Assistant Attorney General
 4                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 5                                   WILLIAM C. PEACHEY
 6                                   Director
                                     WILLIAM C. SILVIS
 7                                   Assistant Director
 8
                                     /s/ Sarah B. Fabian
 9
                                     SARAH B. FABIAN
10                                   Senior Litigation Counsel
                                     NICOLE MURLEY
11
                                     Trial Attorney
12                                   Office of Immigration Litigation
                                     Civil Division
13
                                     U.S. Department of Justice
14                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
15
                                     (202) 532-4824
16                                   (202) 616-8962 (facsimile)
                                     sarah.b.fabian@usdoj.gov
17
18                                   ADAM L. BRAVERMAN
                                     United States Attorney
19
                                     SAMUEL W. BETTWY
20                                   Assistant U.S. Attorney
21
                                     Attorneys for Respondents-Defendants
22
23
24
25
26
27
28

                                       8                           18cv428 DMS MDD
